Citation Nr: 1131818	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-06 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from April 1968 to December 1969.  He was awarded the Combat Infantryman Badge and the Purple Heart, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2007.  A statement of the case was issued in March 2008, and a substantive appeal was received in March 2008. 

The issue of service connection for low back disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service connection for low back disability was denied by a March 2002 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Certain evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for low back disability has been received since the March 2002 rating decision.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied reopening a claim of entitlement to service connection for low back disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the March 2002 denial of reopening a claim of service connection for low back disability, and the claim of service connection for low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

New and Material Evidence

A review of the record shows that the claim to reopen a claim for service connection for low back disability was denied by the RO in March 2002.  The Veteran was informed of the March 2002 decision, but failed to file a notice of disagreement to initiate an appeal.  The March 2002 decision therefore became final.  38 U.S.C.A. § 7105.

Another request to reopen the Veteran claim was received in October 2006.  By rating decision in April 2007 the RO denied the Veteran's claim to reopen.  The present appeal ensued.

The request to reopen the Veteran's claim for low back disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2002 rating decision consisted of an April 2001 private treatment record and a February 2002 letter regarding the April 2001 visit with Craig J. Gelfound, DC QME FAFICC.  At the time, the Veteran was being treated for complaints of low back pain.  Dr. Gelfound noted that the Veteran had described an injury that occurred years ago while in service.  The Veteran reported having had low back pain since being treated in service after an explosion threw him against a tree.  Also of record was a magnetic resonance imaging of the lumbar spine conducted at Antelope Valley Hospital in August 2001.

By rating decision in March 2002, the RO denied reopen the Veteran's claim for service connection for low back disability because the new evidence did not show that the Veteran's back disability was incurred in service or became aggravated during service.

Evidence received since March 2002 include November 2007 and January 2008 VA treatment records showing a history of chronic low back pain, and a statement received in March 2008 in which the Veteran asserted that he injured his back from jumping out of helicopters.  This new detail regarding how he injured his back relates to the Veteran having a back injury in service.  See Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).  The credibility of this evidence is to be presumed for purposes of the new and material evidence analysis.  Overall, the Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for low back disability is neither cumulative nor redundant.

Accordingly, as new and material evidence has been received, the Board finds that the claim of entitlement to service connection for low back disability is reopened. See 38 U.S.C.A. § 5108.  The Board finds that additional evidentiary development is required prior to a de novo adjudication of the claim of entitlement to service connection for low back disability.



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

As noted above, the Veteran has claimed that he injured his back during combat.  The Board notes that a copy of a May 1969 Western Union Telegram addressed to his parents provided that the Veteran was slightly wounded in action in Vietnam in May 1969 by a fragment from a mine while on a combat operation.  It was noted that he received a wound to the right side of his face and a possible back injury.  The Veteran has also recently asserted that he injured his back jumping out of helicopters.  Although the Veteran's service treatment records do not contain any documentation of any low back disability during service, by virtue of the Combat Infantry Badge and Purple Heart award, the VA has determined that the Veteran did engage in combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions regarding the combat-related back injuries are accepted despite the lack of supporting documentation in service treatment records.  

In light of the Veteran's assertions of in-service injury, and in light of the Board's determination of combat status, the Veteran should be afforded an appropriate VA examination to comply with the requirements of 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should also be afforded an appropriate VA examination to determine the nature, extent and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should assume that the Veteran did injure his back in service.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current low back disability is causally related to back injury during service?  

A rationale should be provided.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue of entitlement to service connection for low back disability (under a merits analysis).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


